


110 HR 1255 RS: Presidential Records Act Amendments of

U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 213
		110th CONGRESS
		1st Session
		H. R. 1255
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 15, 2007
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			June 20, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		AN ACT
		To amend
		  chapter 22 of title 44,
		  United States Code, popularly known as the Presidential Records Act, to
		  establish procedures for the consideration of claims of constitutionally based
		  privilege against disclosure of Presidential records.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Records Act Amendments of
			 2007.
		2.Procedures for
			 consideration of claims of constitutionally based privilege against
			 disclosure
			(a)In
			 generalChapter 22 of title 44,
			 United States Code, is amended by adding at the end the following:
				
					2208.Claims of
				constitutionally based privilege against disclosure
						(a)(1)When the Archivist
				determines under this chapter to make available to the public any Presidential
				record that has not previously been made available to the public, the Archivist
				shall—
								(A)promptly provide notice of such
				determination to—
									(i)the former President during whose
				term of office the record was created; and
									(ii)the incumbent President;
				and
									(B)make the notice available to the
				public.
								(2)The notice under paragraph
				(1)—
								(A)shall be in writing; and
								(B)shall include such information as may
				be prescribed in regulations issued by the Archivist.
								(3)(A)Upon the expiration of
				the 20-day period (excepting Saturdays, Sundays, and legal public holidays)
				beginning on the date the Archivist provides notice under paragraph (1)(A), the
				Archivist shall make available to the public the record covered by the notice,
				except any record (or reasonably segregable part of a record) with respect to
				which the Archivist receives from a former President or the incumbent President
				notification of a claim of constitutionally based privilege against disclosure
				under subsection (b).
								(B)A former President or the incumbent
				President may extend the period under subparagraph (A) once for not more than
				20 additional days (excepting Saturdays, Sundays, and legal public holidays) by
				filing with the Archivist a statement that such an extension is necessary to
				allow an adequate review of the record.
								(C)Notwithstanding subparagraphs (A) and
				(B), if the period under subparagraph (A), or any extension of that period
				under subparagraph (B), would otherwise expire after January 19 and before July
				20 of the year in which the incumbent President first takes office, then such
				period or extension, respectively, shall expire on July 20 of that year.
								(b)(1)For purposes of this
				section, any claim of constitutionally based privilege against disclosure must
				be asserted personally by a former President or the incumbent President, as
				applicable.
							(2)A former President or the incumbent
				President shall notify the Archivist, the Committee on Oversight and Government
				Reform of the House of Representatives, and the Committee on Homeland Security
				and Governmental Affairs of the Senate of a privilege claim under paragraph (1)
				on the same day that the claim is asserted under paragraph (1).
							(c)(1)The Archivist shall not
				make publicly available a Presidential record that is subject to a privilege
				claim asserted by a former President until the expiration of the 20-day period
				(excluding Saturdays, Sundays, and legal public holidays) beginning on the date
				the Archivist is notified of the claim.
							(2)Upon the expiration of such period
				the Archivist shall make the record publicly available unless otherwise
				directed by a court order in an action initiated by the former President under
				section 2204(e).
							(d)(1)The Archivist shall not
				make publicly available a Presidential record that is subject to a privilege
				claim asserted by the incumbent President unless—
								(A)the incumbent President withdraws the
				privilege claim; or
								(B)the Archivist is otherwise directed by
				a final court order that is not subject to appeal.
								(2)This subsection shall not apply with
				respect to any Presidential record required to be made available under section
				2205(2)(A) or (C).
							(e)The Archivist
				shall adjust any otherwise applicable time period under this section as
				necessary to comply with the return date of any congressional subpoena,
				judicial subpoena, or judicial
				process.
						.
			(b)RestrictionsSection
			 2204 of title 44, United States Code (relating to restrictions on access to
			 presidential records) is amended by adding at the end the following new
			 subsection:
				
					(f)The Archivist
				shall not make available any original presidential records to any individual
				claiming access to any presidential record as a designated representative under
				section 2205(3) if that individual has been convicted of a crime relating to
				the review, retention, removal, or destruction of records of the
				Archives.
					.
			(c)Conforming
			 amendments(1)Section 2204(d) of title
			 44, United States Code, is amended by inserting , except section
			 2208, after chapter.
				(2)Section 2207 of title 44, United
			 States Code, is amended in the second sentence by inserting , except
			 section 2208, after chapter.
				(d)Clerical
			 amendmentThe table of sections at the beginning of
			 chapter 22 of title 44,
			 United States Code, is amended by adding at the end the following:
				
					
						2208. Claims of constitutionally based
				privilege against
				disclosure.
					
					.
			3.Executive order
			 of November 1, 2001Executive
			 Order No. 13233, dated November 1, 2001 (66 Fed. Reg. 56025), shall have no
			 force or effect.
		
	
		
			Passed the House of
			 Representatives March 14, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		June 20, 2007
		Reported without amendment
	
